CHRISTIAN, Judge.
The offense is theft of property over the value of $50.00; the punishment, confinement in the penitentiary for three years.
There appears in the record a purported appeal bond. It bears no date, but shows that it was approved by the sheriff on the 5th day of May, 1934, that being the date of the adjournment of the trial term. The bond is not approved by the trial judge. Art. 818, C. C. P., expressly requires that before a bail bond shall be accepted and the defendant released from custody the same must be approved by the sheriff and the court, trying the case, or his successor in office. The bond being defective, this court is without jurisdiction and the appeal must be dismissed.
*53Appellant is granted fifteen days from this date in which to perfect his appeal.
The appeal is dismissed.

Dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.